Citation Nr: 1545875	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  01-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there is clear and unmistakable error in the March 1994 administrative determination that the disability incurred by the Veteran on August 21, 1991, was the result of his willful misconduct and, thus, not incurred in the line of duty.

2.  Whether entitlement to service connection for disabilities associated with an August 21, 1991 incident is barred due to the Veteran's willful misconduct.


REPRESENTATION

The Appellant represented by:  Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Mother


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993.  He died in February 2014.  The Appellant is the Veteran's surviving son.  This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Subsequent to the Veteran's death, and while the above-captioned claims were in remand status following the March 2012 remand, the Appellant submitted an application for substitution as claimant, which was granted by the RO in April 2015.



FINDINGS OF FACT

1.  In April 1993, the Veteran submitted a claim of entitlement to service connection for disability sustained as a result of an August 21, 1991 incident.  This claim was denied in a March 1994 administrative decision, wherein it was determined that the claimed disabilities were the result of the Veteran's willful misconduct.

2.  In March 2012, the Board determined that relevant service department records were associated with the evidence of record that had been in existence at the time of the March 1994 administrative decision, but were not considered therein.  Consequently, the Board found that reconsideration of the Veteran's original claim was warranted.

3.  On August 21, 1991, the Veteran attended a party while on authorized leave, during which he became too intoxicated to operate a motor vehicle.  As such, a fellow service member drove the Veteran away from the party.  

4.  While the motor vehicle was traveling at 20 to 25 miles per hour, the Veteran crawled out of the passenger window, placed his feet on the passenger door window sill, and held on to the motor vehicle's roof.  He then jumped from the moving motor vehicle, resulting in a serious head injury.

5.  The Veteran was discharged from active duty due to physical disability resulting from intentional misconduct.


CONCLUSIONS OF LAW

1.  The March 1994 administrative determination is not a final decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.156(c) (2015).

2.  The Veteran's claim that the March 1994 administrative decision contains clear and unmistakable error is invalid as a matter of law.  38 C.F.R. § 3.156(c) (2015).

3.  Disability associated with the August 21, 1991 incident was incurred due to the Veteran's willful misconduct, and entitlement to service connection for any such disability is not warranted.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

VA's duties to notify and assist are not applicable to a claim based on clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In April 1993, the Veteran submitted a claim of entitlement to service connection for disability associated with the August 21, 1991 incident.  In a March 1994 administrative decision, the RO denied the Veteran's claim, finding that the Veteran's actions on August 21, 1991, constituted willful misconduct and, thus, any resulting disability was not incurred in the line of duty.  Despite receiving notice of this decision and notice of his appellate rights, he did not perfect an appeal.

In July 1998, the Veteran submitted a claim to reopen the issue of whether the disability he incurred as a result of the August 21, 1991 injury was in the line of duty.  After this claim was denied in May 1999, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran asserted that the March 1994 administrative decision contained clear and unmistakable error.  Thus, in February 2006, the Board referred the claim of clear and unmistakable error to the RO for the appropriate action and consideration in the first instance.  The Board also remanded the Veteran's July 1998 claim to reopen the issue of whether the disability he incurred as a result of the August 21, 1991 incident was in the line of duty.

Ultimately, in a March 2012 decision, the Board found that, since the March 1994 administrative decision, relevant service department records were associated with the claims file that were in existence at the time of the March 1994 administrative decision, but were not considered therein.  Consequently, the Board found that the criteria for reconsideration of the Veteran's claim of entitlement to service 

connection for disability associated with the August 21, 1991 incident had been satisfied.  38 C.F.R. § 3.156(c).  This claim is still pending before VA, the merits of which are being adjudicated herein.

With respect to the Veteran's claim of clear and unmistakable error in the March 1994 administrative decision, revising a decision based on such an error requires that the decision in question be final and binding, including with respect to line of duty determinations.  38 C.F.R. §§ 3.104, 3.105(a).  The Board's March 2012 determination that reconsideration of the Veteran's original claim was warranted vitiates the finality of the March 1994 administrative decision.  38 C.F.R. § 3.156(c).  As such, the Veteran's claim that the March 1994 administrative decision contains clear and unmistakable error is invalid as a matter of law and, thus, his claim is denied.  Id.; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Willful Misconduct

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, the RO send the Veteran a December 1993 letter wherein it notified the Veteran that the service department had already determined that his claimed disabilities were the result of "intentional misconduct."  The RO then asked the Veteran to provide VA with an underlining rationale for the service department's determination, including any explanation from his perspective and/or any relevant documentation.  Specifically, the RO requested the Veteran to submit a line of duty determination made by the service department.  Despite this correspondence, none of the letters sent to the Veteran included information that satisfies VA's duty to notify.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was not provided notice of the laws and regulations pertaining to line of duty determinations or willful misconduct before the initial adjudication of the claim.  Despite this notice defect, the Board finds that the Veteran was not prejudiced.  In the March 1994 administrative decision, the RO provided the Veteran with notice of the regulations concerning line of duty determinations and references willful misconduct, but does not provide notice of the associated law and regulations.  However, the Board finds that the Veteran has actual knowledge of the information and evidence necessary to substantiate his claim.  Subsequent to the March 1994 administrative decision, correspondence exchanged between the Veteran, Appellant, Veteran's mother, the Veteran's representative, and VA, as well as the testimony provided at a November 2005 Board hearing, focused on the circumstances giving rise to the August 21, 1991 incident.  In sum, the evidence proffered in support of the claim asserts that the incident was not caused by the Veteran's willful misconduct and, thus, it should be considered in the line of duty.

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions, this error is harmless as the Veteran/Appellant were provided actual notice and/or had actual knowledge of how to establish the claim.  Moreover, they were provided ample opportunity to participate in the processing of the claim, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Appellant at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's errors are not harmful to the essential fairness of the proceeding.  Therefore, the Veteran/Appellant will not be prejudiced by proceeding on the adjudication of the claim.

The duty to assist has been satisfied in this case.  The RO has undertaken extensive development of this claim, in addition to obtaining the Veteran's service treatment and personnel records, as well as his relevant VA and private treatment records and the documentation associated with his claim for disability benefits from the Social Security Administration.  The RO has submitted multiple requests to a variety of record repositories for any documentation associated with the August 21, 1991 incident, including, but not limited to, the U.S. Department of the Navy, Office of the Judge Advocate General; the U.S. Department of the Navy Historical Center; the Portsmouth, Virginia, Chief of Police, Fire Chief, and Fire and Rescue Department; the Commonwealth of Virginia's Department of Motor Vehicles; and the National Personnel Records Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As will be determined herein, the salient issue with respect to this claim is whether the August 21, 1991 incident was in the line of duty or as a result of the Veteran's willful misconduct.  A VA examination does not produce evidence pertinent to this determination and, thus, is irrelevant as to whether VA satisfied its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

This claim has been before the Board on several previous occasions, including, most recently, in March 2012.  Each of the remands directed the RO to perform additional development of the claim, specifically requesting efforts to obtain relevant documentation from a variety of record repositories and/or agencies and to notify the Veteran/Appellant of its efforts, including to what extent such efforts were successful, if at all.  The Board finds that the RO has substantially complied with the Board's remand directives and, thus, a remand for corrective action is not needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Throughout the pendency of this appeal, the Veteran/Appellant has asserted that the Veteran sustained injuries as a result of the August 21, 1991 incident.  The Veteran/Appellant has not asserted, and the evidence of record does not otherwise raise the issue of whether any claimed disability was/were incurred in or due to his active duty other than as a result of the August 21, 191 incident.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error 

only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  As such, the Board will focus on the issue of whether service connection for a disability can be established based on the August 21, 1991 incident. 

Generally, an injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty unless such injury or disease was the result of the veteran's own willful misconduct.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n). 

The Veteran repeatedly stated that due to the injuries he sustained on August 21, 1991, he is unable to remember what occurred that night.  According to an official investigative report, dated on September 15, 1991, the Veteran attended a party while on authorized leave.  The Veteran's companions deemed the Veteran to be so intoxicated as to be incapable of operating a motor vehicle.  At some time between 11:00PM on August 20, 1991, and 12:30AM on August 21, 1991, the Veteran was a passenger in a pickup truck that was being driven by D. W., a fellow service member, who was not intoxicated at the time.  The pickup truck was travelling approximately 25 miles per hour along a straight road, with no defects, that was unlighted.  Although the weather conditions were rainy, the roadway was dry.  For reasons unknown, the Veteran exited the vehicle by crawling out of the passenger side window, over the protests of D. W., who tried to pull the Veteran back into the 

cab of the pickup truck.  D. W.'s efforts were unsuccessful because he was restrained by his seat belt.  The Veteran proceeded to stand on the passenger-side window sill, while holding on to edge of the pickup truck's roof.  The Veteran then fell from the exterior of the moving pickup truck.  He was found in a ditch in an unconscious state, bleeding from his left ear.  He was rushed to a local hospital for emergency medical care.  Testing revealed that the Veteran's blood alcohol level was .267.  In the opinion of the investigator, the Veteran's injuries were "the direct result of his reckless and grossly negligent actions," and were, therefore, "incurred not in the line of duty, due to his own misconduct."  The investigator's findings and opinions were then endorsed by three military officials.

The investigator's report was predicated on a several statements, including one from D. W.  In his statement, D. W. explained that he and his companions agreed that the Veteran was not capable of driving, so he offered the Veteran a ride.  D. W. and the Veteran were in the pickup truck and their companions were supposed to be following them in a separate vehicle.  While driving between 20 and 25 miles per hour, D. W. stated that he looked in his driver side rearview mirror to ensure that their companions were indeed following them.  As he did so, he stated that the Veteran began crawling out of the window.  D. W. stated that he tried to physically stop the Veteran, but was unable to reach him due to being restrained by his seat belt.  Moreover, D. W. stated that his shouts for the Veteran to return to the cab were ignored.  D. W. then stated that the Veteran "jumped" from the pickup truck.  The other statements of record recount substantially similar details, each specifically stating that they were told that the Veteran "jumped" from the vehicle.

Eventually, as demonstrated by his DD 214, the Veteran was discharged from active duty due to physical disability resulting from intentional misconduct.

In January 1999, D. W. submitted a statement in support of the Veteran's claim.  Therein he asserted that the Veteran "fell" from the pickup truck, that the fall was 

"completely accidental," that he did not do it on purpose, and that it was not intentional in any way.  However, contemporaneous evidence has greater probative value than a reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As such, D. W.'s contemporaneous statement is more probative than his January 1999 statement.  Further, the January 1999 version of the incident is contradicted by D. W.'s own statement that he provided to the military investigator.  Specifically, D. W. reported to the investigator that the Veteran "jumped" from the pickup truck, an action that was echoed in the other statements taken by the investigator.  As such, the Board finds that D. W.'s January 1999 statement is of no probative value.

As demonstrated by the evidence of record, the Veteran, while extremely intoxicated, voluntarily climbed out of the window of a moving motoring vehicle and stood on the window sill of the passenger door while holding onto the roof.  Even assuming, arguendo, that the Veteran fell from the truck, the Board finds that the Veteran's conduct on the night of August 21, 1991, are acts involving known prohibited action with deliberate or intentional wrongdoing and wanton and reckless disregard of its probable consequences.  The Veteran's actions were not mere technical violations of police regulations or ordinances.  The evidence of record supports finding that the incident occurring on August 21, 1991, is the proximate cause of the disabilities for which he is seeking to establish service connection.  Consequently, the Board finds that the Veteran's actions on August 21, 1991, constitute willful misconduct and, thus, service connection for any disability associated with the August 21, 1991 incident is not available.  38 C.F.R. § 3.1(n).


ORDER

The claim of clear and unmistakable error in the March 1994 administrative determination that the disability incurred by the Veteran on August 21, 1991, was the result of his willful misconduct and, thus, not incurred in the line of duty, is denied.

Service connection for disabilities associated with an August 21, 1991 incident is barred due to the Veteran's willful misconduct, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


